Citation Nr: 0737604	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  04-37 803A	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for an eye disability.

2.  Entitlement to service connection for three-vessel 
coronary artery disease, status post coronary artery bypass 
grafting procedure.

3.  Entitlement to service connection for a dental disability 
for purposes of VA disability compensation.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to June 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 decision by the RO.


FINDING OF FACT

On October 25, 2007, while the veteran's appeal was pending, 
the Board received a copy of a death certificate from the RO 
showing that the veteran had died in July 2007.


CONCLUSION OF LAW

Due to the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this appeal.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, on October 25, 2007, while the veteran's 
appeal was pending, the Board received a copy of a death 
certificate from the RO showing that the veteran had died in 
July 2007.  As a matter of law, veterans' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal has become moot by virtue of the death of the 
veteran and must be dismissed for lack of jurisdiction.  See 
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2007).


ORDER

The appeal is dismissed.



		
MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


